             Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 1 of 31



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------x

 LARRY G. PHILPOT,
                                 Plaintiff,

                 v.                                      Civil Action No. 1:20-cv-4121

 BLACKBIRD PRODUCTION
 PARTNERS, LLC,

                                 Defendant.

 ------------------------------x



              PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND


        Plaintiff Larry G. Philpot (“Philpot” or “Plaintiff”) files this Original Complaint and Jury

Demand against Defendant Blackbird Production Partners, LLC (“Blackbird Production” or

“Defendant”) on personal knowledge as to all facts regarding himself and on information and belief

as to all other matters, as follows:

                                                I.

                                 PRELIMINARY STATEMENT

        A professional photographer’s ability to envision, and then immediately capture the entire

scene—including non-visuals such as emotions—is what differentiates their photographs from an

amateur’s photographs. These works extend well beyond the four corners of the photograph to

evoke sentiments within the viewer so that the viewer is forever a part of the moment captured in

time. For concert photographers, the odds are almost always against them—the musicians are

constantly moving, the lighting is usually dark and typically changing, and it is practically




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                               PAGE 1
               Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 2 of 31



impossible to secure a good vantage point. But every now and then, a photographer captures a

great shot, the kind of iconic shot that makes the viewer forever a part of that very moment in time.

       Larry Philpot, an experienced freelance photographer, has honed the art of capturing these

rare moments in time. Philpot created a photograph of Jeff Tweedy during a concert. This

photograph is the type of awe-inspiring work that launches a successful photography career.

Recognizing this, Philpot offered the photograph under a Creative Commons license, permitting

members of the public to use the photograph provided that it is properly attributed to Philpot. In

doing so, Philpot carefully marketed his sought-after product while still protecting the quality and

his rights in his work.

       Defendant Blackbird Production copied and posted Philpot’s photograph of Jeff Tweedy

onto its website as its own, thereby infringing on Philpot’s copyrighted work. In freelance

photography, the reputation and licensing revenue guarded by copyright law are a photographer’s

sole means to support their career. Blackbird Production stole both of those from Philpot. Larry

Philpot brings this action to protect not just his rights under copyright law, but also his photography

business.

                                                 II.

                                             PARTIES

A. Plaintiff

       1.       Plaintiff Larry G. Philpot is a citizen and resident of the State of Indiana. Philpot

is a renowned freelance professional photographer who specializes in photographing concerts and

musical performances across the United States.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                  PAGE 2
             Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 3 of 31



B. Defendant

       2.      Defendant Blackbird Production Partners, LLC is a Delaware corporation with its

principal place of business in New York and resides in New York County. Blackbird Production

may be served via Keith Wortman, at 350 Park Avenue, 14th Floor, New York, New York 10022.

                                                 III.

                                  JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because this civil action presents a federal question as Plaintiff presents a civil claim arising

under the Constitution, laws, or treaties of the United States.

       4.      This Court also has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1338(a) because this civil action arises under an Act of Congress relating to copyrights, namely

the Copyright Act of the United States, 17 U.S.C. § 101, et seq.

       5.      This Court has personal jurisdiction over Defendant Blackbird Production Partners,

LLC because it conducts business and resides in the State of New York.

       6.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1400(a)

because Defendant Blackbird Production Partners, LLC resides and may be found in this District.

                                                 IV.

                                   FACTUAL BACKGROUND

A. The Highly Competitive World of Freelance Concert Photography

       7.      To say that concert photography is a tough business is a severe understatement. It

requires artistic skills, business skills, and interpersonal skills. Before having the opportunity to

even take a photo, concert photographers must invest in expensive equipment and negotiate to

obtain access to the concert stage. At the concert, they must battle all the variables that arise from

an uncontrolled setting—a rowdy crowd, horrible lighting that is always changing, and musicians


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                   PAGE 3
             Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 4 of 31



constantly moving. Not to mention, it is really loud. As a result, despite all of their efforts and

hard work, concert photographers often take photographs that are entirely unusable, where the rock

stars appear as blurs and washy blobs.

       8.      Financially, concert photography can be a high-risk business venture. Freelance

concert photographers earn money when they license or sell their work product and from

photography engagements. If the photographs are unusable, which is often the case, or simply

aren’t good, then the photographers do not receive any type of payment and are unable to expand

their portfolio—which is necessary to obtain additional business.

       9.      And, in today’s technological age where anyone with a smart phone can take

pictures at concerts, concert photography is becoming significantly more competitive, making it

even more imperative to capture the perfect shot. Because that is all that there is demand for—a

few once-in-a-lifetime shots for each star. It doesn’t matter if a concert photographer takes 100

good shots of a star at a concert—an article about Jeff Tweedy, for example, only needs one picture

of Jeff Tweedy—the best one.

       10.     In such a cutthroat environment, it is essential that concert photographers receive

the compensation and credit to which they are entitled, but also need to advance their business.

       11.     Each and every instance where a photographer does not receive proper attribution,

or his work is misattributed, decreases the value of that photograph and the overall value of the

photographer’s portfolio.

B. Larry Philpot: A Professional Concert Photographer

       12.     Larry Philpot is a renowned freelance photographer who specializes in taking

photographs of musicians at concerts and other performances. Philpot has distinguished himself

from amateur photographers by creating a highly coveted portfolio that demands legal protection

to preserve its standard.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 4
             Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 5 of 31



       13.     He has spent years perfecting his craft, and his photography business includes

licensing his works and photography engagements.

       14.     Philpot is known for the unparalleled quality of his work. He employs photography

techniques that involve precise angles, timing, assessment of light, and other creative approaches

that he has worked tirelessly to develop. At a concert, Philpot has the uncanny ability of

connecting with the artist from the crowd. In addition, to ensure the highest quality photographs,

Philpot uses state of the art equipment. He has invested tens of thousands of dollars in equipment.

       15.     He has established a strong reputation for himself and his work, and due to his

professional reputation, he often obtains privileged access to take photographs of musical

performers at concerts. Indeed, there are over one hundred instances where Philpot has received

press credentials.

       16.     There is an extensive market and a demand for Philpot’s photos that includes, but

is not limited to, the musicians themselves, the musicians’ fans, record labels, talent agencies,

editorial organizations, media entities, radio stations, website operators, and concert and event

planners. Philpot has been very successful in this market.

       17.     Philpot understands that part of being a professional photographer is to market your

works to gain widespread exposure, and that the high use of his photographs has required licensing

agreements and copyright protections.

       18.     Philpot has entered into license agreements with Tom Petty and the Heartbreakers

for his photographs.

       19.     Philpot has also licensed his work to various musicians in exchange for attribution

including, but not limited to, the musicians Kid Rock and Paul Stanley of KISS.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 5
             Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 6 of 31



       20.     Further, Philpot has previously licensed several of his photographs through a stock

photography agency called “Corbis” and its affiliate “Splash.”        Philpot received monetary

compensation through Corbis and Splash for licenses for photographs he took of Prince, Madonna,

Fleetwood Mac, and the 2015 Indianapolis 500 Race and Winner.

       21.     Philpot has also been engaged as a photographer by Hoosier Park LLC d/b/a

Hoosier Park Racing & Casino to photograph “meet and greets” between celebrities and fans.

       22.     Philpot’s portfolio and reputation as a premier photographer are critical to his

business. The more his photographs are viewed with proper attribution, the more access he can

obtain to take celebrity photographs, and the more he can command in licensing fees.

C. Philpot Creates the Jeff Tweedy Photograph

       23.     On October 2, 2010, Philpot created a photograph of Jeff Tweedy in Milwaukee,

Wisconsin (the “Jeff Tweedy Photo”). A true and correct copy of the Jeff Tweedy Photo is

attached as Exhibit A.

       24.     The Jeff Tweedy Photo is an original work that Philpot registered with the United

States Copyright Office as part of a collection of photographs on May 17, 2013. The Jeff Tweedy

Photo is registered with the United States Copyright Office under Certificate Number VAu 1-164-

648. A copy of the copyright registration certificate for the Jeff Tweedy Photo is attached as

Exhibit B.

       25.     As the owner of the copyright in the Jeff Tweedy Photo, Philpot has the exclusive

rights to (1) reproduce the Jeff Tweedy Photo in copies, (2) prepare derivative works based on the

Jeff Tweedy Photo, (3) distribute copies of the Jeff Tweedy Photo to the public by sale or other

transfer of ownership, or by rental, lease, or lending, and (4) display the Jeff Tweedy Photo

publicly.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                             PAGE 6
                Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 7 of 31



        26.       Philpot first displayed the Jeff Tweedy Photo on October 4, 2013 on the Wikimedia

website.       The original photo can be found at http://commons.wikimedia.org/wiki/File:Jeff

Tweedy.jpg. A copy of this webpage as it existed on July 31, 2018 with the Jeff Tweedy Photo is

attached as Exhibit C.

D. The Creative Commons License

        27.       A Creative Commons license is a simple, standardized copyright license that

anyone can use to license their work. The copyright holder designates their work as governed by

a Creative Commons license, and anyone may use the work provided they adhere to the terms of

the license.

        28.       In an effort to market his freelance photography practice, Philpot offered the Jeff

Tweedy Photo through Wikimedia for distribution, public display, and public digital performance

under a Creative Commons Attribution-ShareAlike 3.0 Unported Generic license (abbreviated as

“CC BY-SA 3.0”). A copy of the CC BY-SA 3.0 license is attached as Exhibit D.

        29.       This license allows anyone to use the work, provided that they, among other

requirements:

                     a. Include a copy of the Uniform Resource Identifier for the CC BY-SA 3.0;

                     b. Provide attribution to the author of the work; and

                     c. Provide the Uniform Resource Identifier that the licensor specifies to be

                         included with the work.

E. Restrictions on the Jeff Tweedy Photo

        30.       Larry Philpot provided the following description on the Wikimedia website for the

Jeff Tweedy Photo, “Jeff Tweedy performs at Farm Aid.” Philpot also provided the following

attribution      requirement:   “Attribution    should    be:    Photo    credit:   Larry    Philpot,

www.soundstagephotography.com.”


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 7
               Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 8 of 31



F. Blackbird Production Infringes Philpot’s Copyright in the Jeff Tweedy Photo.

        31.        Blackbird Production infringed Philpot’s copyright in the Jeff Tweedy Photo by

publishing, copying, and displaying the Jeff Tweedy Photo on the https://blackbirdpresents.com/

website       at    https://blackbirdpresents.com/jeff-spencer-tweedy-emmylou-harris-keb-mo-joan-

osborne-added-to-mavis-75-show/         and    https://3lawre1ghd3ng9stnvq36z6n-wpengine.netdna-

ssl.com/wp-content/uploads/2014/08/news_mavis_artists_added_1-650x300.jpg. A copy of these

webpages as they appeared with the Jeff Tweedy Photo is attached as Exhibit E.

        32.        Blackbird Production did not provide attribution to Philpot when it published the

Jeff Tweedy Photo.

        33.        Blackbird   Production     did   not   list   or   link   to      Philpot’s   website,

soundstagephotography.com when it published the Jeff Tweedy Photo.

        34.        Philpot discovered these infringements on April 19, 2020.

G. The Damage Done

        35.        Defendant Blackbird Production passed off Philpot’s Jeff Tweedy Photo as its own,

ignoring Philpot’s primary requirement under the Creative Commons license to allow Defendant

Blackbird Production to use his copyrighted work—the credit. Philpot has been deprived of the

credit for taking the exceptional Jeff Tweedy Photo.

                                                    V.

                                               CLAIMS

A. Count One: Copyright Infringement

        36.        Plaintiff realleges and incorporates the allegations set forth in the preceding

paragraphs as if set forth in full herein.

        37.        Defendant     Blackbird      Production       operated      and       operates      the

https://blackbirdpresents.com/ website.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                      PAGE 8
                 Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 9 of 31



        38.       Defendant Blackbird Production published, copied, and displayed the Jeff Tweedy

Photo       at     https://blackbirdpresents.com/jeff-spencer-tweedy-emmylou-harris-keb-mo-joan-

osborne-added-to-mavis-75-show/          and    https://3lawre1ghd3ng9stnvq36z6n-wpengine.netdna-

ssl.com/wp-content/uploads/2014/08/news_mavis_artists_added_1-650x300.jpg.

        39.       Defendant’s acts are and were performed without the permission, license, or

consent of Plaintiff.

        40.       Defendant acted with willful disregard of the laws protecting Plaintiff’s copyrights.

        41.       Defendant infringed Plaintiff’s copyrights in the Jeff Tweedy Photo in violation of

17 U.S.C. § 501.

        42.       Plaintiff has sustained and will continue to sustain substantial damage in an amount

not yet fully ascertainable, including but not limited to damage to his business reputation and

goodwill.

        43.       Plaintiff is informed and believes and thereon alleges that the Defendant has

obtained profits recoverable under 17 U.S.C. § 504. Plaintiff will require an accounting from the

Defendant of all monies generated from the Jeff Tweedy Photo.

        44.       In the alternative and at his election, Plaintiff is entitled to seek maximum statutory

damages for each work willfully infringed by Defendant in an amount of $150,000 per work

infringed. In the event that the trier of fact does not find that Defendant willfully infringed

Plaintiff’s copyrights, Plaintiff is entitled to seek maximum statutory damages for each work

infringed by Defendant in an amount of $30,000 per work infringed.

        45.       Plaintiff has suffered and continues to suffer irreparable harm and damage as a

result of the above-described acts. Accordingly, Plaintiff seeks permanent injunctive relief

pursuant to 17 U.S.C. § 502, as well as seizure of the Jeff Tweedy Photo.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                    PAGE 9
               Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 10 of 31



         46.     Plaintiff is entitled to recover from the Defendant his attorney’s fees and costs of

suit, pursuant to 17 U.S.C. § 505.

                                                 VI.

                                          JURY DEMAND

         Plaintiff hereby demands a trial by jury on all issues so triable.

                                                 VII.

                                       RELIEF REQUESTED

         WHEREFORE, Plaintiff demands that judgment be entered against Defendant as follows:

         1. Pursuant to 17 U.S.C. § 502, that Defendant, its agents, servants, employees,

representatives, successors and assigns, and all persons, firms, corporations, or other entities in

active concert or participation with Defendant, be permanently enjoined from directly or indirectly

infringing the Plaintiff’s copyrights in any manner, including generally, but not limited to

reproducing, distributing, displaying, performing or making derivatives of any of the Jeff Tweedy

Photo;

         2. Pursuant to 17 U.S.C. § 504, that Defendant be required to pay actual damages and

disgorgement of all profits derived by Defendant from its acts of copyright infringement;

         3. That Defendant be required to perform a complete and full accounting of all profits

generated by Defendant from the Jeff Tweedy Photo;

         4. Pursuant to 17 U.S.C. § 504, that upon Plaintiff’s election, Defendant be required to

pay statutory damages up to $150,000 for each work infringed for its acts of copyright

infringement, and in the event the factfinder determines that Defendant’s infringement was not

willful, that Defendant be required to pay statutory damages up to $30,000 for each work infringed

for its acts of copyright infringement;




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                               PAGE 10
            Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 11 of 31



       5. Pursuant to 17 U.S.C. § 505, Defendant be required to pay Plaintiff the costs of this

action, prejudgment interest, and reasonable attorney’s fees; and

       6. Plaintiff be granted all other and further relief to which he is entitled.

       Dated: May 29, 2020

                                                              Respectfully submitted,

                                                              HUTCHERSON LAW PLLC

                                                              /s/ Kenton J. Hutcherson
                                                              Kenton J. Hutcherson, Esq.
                                                              Pro Hac Vice Pending
                                                              Texas State Bar No. 24050798
                                                              Hutcherson Law PLLC
                                                              3400 Oak Grove Avenue, Suite 350
                                                              Dallas, Texas 75204
                                                              Tel: (214) 443-4200
                                                              Fax: (214) 443-4210
                                                              Email: kjh@hutchersonlaw.com

                                                              ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                          PAGE 11
Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 12 of 31




           EXHIBIT A
Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 13 of 31
Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 14 of 31




           EXHIBIT B
Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 15 of 31
Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 16 of 31
Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 17 of 31




           EXHIBIT C
012314536                                       789 ÿ1Filed
                           Case 1:20-cv-04121 Document      ÿÿ805/29/20
                                                                    8 8ÿPage 18 of 31



 %&'()*(++ÿ-.((/01234                                                    .'/
                                                                            ?TTÿB;J=B
 5678ÿ:;<;8=>;?ÿ@7887ABCÿDE=ÿF6==ÿ8=>;?ÿ6=G7B;D76H                      (ÿ&ÿ+&'(
                                                                         7AÿDE=ÿL=
                                                                        (ÿ&ÿ+&'(
                                                                           7Aÿ?ÿL;<;
                                                                        &'ÿÿ'&
                                                                          D7ÿDE;BÿF;T=
                                                                        +&
                                                                        ?7Dÿ6=B;AW




 I;J=ÿ7FÿDE;BÿG6=K;=LMÿNOOÿPÿQRRÿG;S=TBU
 V6;W;A?TÿF;T=ÿÿXQYNÿPÿZOOÿG;S=TBCÿF;T=ÿB;J=MÿNO[ÿ\]Cÿ^_^`ÿDHG=Mÿ;8?W=abG=Wc
       3(ÿ&ÿ(/&ÿ&(.(
    0
        defghijkilmnmopifqrÿ ÿ ÿ ##ÿ!ÿ7#ÿs8tÿu"!v #ÿ4tÿ4535
              dwke4ÿu"!v #ÿ4535tÿ362xyy
           zl{hgeuÿ#
            |{kqlh}##ÿ~ 89!
 TTÿGE7D7W6?GEBÿ?6=ÿ8Hÿ7LAÿL76<ÿ?A>ÿ?6=ÿ7GH6;WED=>ÿL;DEÿDE=ÿIÿ@7GH6;WEDÿVFF;=UÿDD6;D;7AÿBE7T>ÿ=ÿE7D7ÿ@6=>;DMÿ ?66HÿE;TG7DC
 LLLUB7A>BD?W=GE7D7W6?GEHU78ÿU
 ¡&(&4
                     ÿ(ÿ30&4ÿ'/(ÿ+ÿ&ÿ.ÿ((0ÿ3'&ÿ&ÿ/(ÿ(ÿ+''.&4ÿ'&(()
                         ÿ         8ÿ89ÿ8ÿ98"ÿ #ÿ! ÿ#!8ÿÿs!!#8v!8 #ÿs98ÿ25
                                  #!ÿ!!11"#!8"#198"1v1251 ÿ98"
        ÿ
 !!11"88 8#1881789 $                                                                                    312
012314536                                        789 ÿ1Filed
                            Case 1:20-cv-04121 Document      ÿÿ805/29/20
                                                                     8 8ÿPage 19 of 31
                                          %&ÿ#ÿ#
                                             '(ÿ*+,-.ÿ/ÿ!ÿ"0ÿ8!#81&!ÿÿ!#8!ÿ! ÿ#
                                             '(ÿ-.234ÿ/ÿ!ÿ!ÿ! ÿ#
                                          5 #ÿ! ÿ998ÿ"8!8
                                             ,''-367'3(8ÿ/ÿ%&ÿ&!ÿ!!#81&!ÿ! ÿ#ÿ8ÿ! ÿ #ÿ "88ÿ1ÿ!
                                             &!#ÿ#ÿ98"#ÿ91&!ÿ!ÿ8ÿÿÿ!!ÿ& !ÿ!!ÿ! ÿ#ÿ&
                                             #ÿ&#ÿ&ÿÿ! ÿ#:
                                             *+,-.ÿ,;3<.ÿ/ÿ=ÿ&ÿ9!#0ÿ!##0ÿ#ÿ1&89ÿ&ÿ!8ÿ#0ÿ&ÿ
                                             8!#81&!ÿ! ÿ#&9!8ÿ#ÿ9ÿ& #ÿ! ÿ ÿ#ÿ889#ÿ98"ÿ!ÿ!8
                                              


 ÿ
 >?@ABÿDEÿFÿGFHIJH@KIÿHDÿL@IMÿHNIÿO@?IÿFPÿ@HÿFQQIFRIGÿFHÿHNFHÿH@KIS
                   T,'.UV32.               V+7268,3; T32.8*3(8*                        W*.-                          X(22.8'
  "&##! YZ[\Z]ÿ\ÿ^_'(6.-ÿ̀Yab                             c2dÿeÿ655ÿ9d50ÿfg: h8 !!#ÿ9!9ÿiÿ"!#81: 5#ÿ"#!ÿ ÿ8!ÿ598j#




     %&ÿ"!ÿk##8!ÿ!8ÿ89
 ÿÿÿ
 lNIÿOD??DM@EmÿQFmIÿ?@EBPÿHDÿHN@PÿO@?In
     !# ÿ 
 ÿÿÿÿ
 lNIÿOD??DM@EmÿDHNIRÿM@B@PÿoPIÿHN@PÿO@?In
     5 ÿÿ"88 8#
             ÿ 
     5 ÿÿ 88 8#
             ÿ 
     5 ÿÿ88 8#
             ÿ 
     5 ÿÿ88 8#
         pqrstuÿvw
     5 ÿÿ88!#
         x3y6y205
 
 lN@PÿO@?IÿADEHF@EPÿFGG@H@DEF?ÿ@EODRKFH@DEÿPoANÿFPÿz{@OÿKIHFGFHFÿMN@ANÿKF|ÿNFLIÿ}IIEÿFGGIGÿ}|ÿHNIÿG@m@HF?ÿAFKIRF~ÿPAFEEIR~ÿDR
 PDOHMFRIÿQRDmRFKÿoPIGÿHDÿARIFHIÿDRÿG@m@H@Iÿ@HSÿOÿHNIÿO@?IÿNFPÿ}IIEÿKDG@O@IGÿORDKÿ@HPÿDR@m@EF?ÿPHFHI~ÿPDKIÿGIHF@?PÿPoANÿFPÿHNI
 H@KIPHFKQÿKF|ÿEDHÿOo??|ÿRIO?IAHÿHNDPIÿDOÿHNIÿDR@m@EF?ÿO@?ISÿlNIÿH@KIPHFKQÿ@PÿDE?|ÿFPÿFAAoRFHIÿFPÿHNIÿA?DABÿ@EÿHNIÿAFKIRF~ÿFEGÿ@HÿKF|
 }IÿADKQ?IHI?|ÿMRDEmS
           #ÿ&"!&##          
             #ÿ 9             ÿ3ÿ #ÿ===
                &!#                ##ÿ 89!
 !!11"88 8#1881789 $                                                                                              412
012314536                                     789 ÿ1Filed
                         Case 1:20-cv-04121 Document      ÿÿ805/29/20
                                                                  8 8ÿPage
                                                                                20 of 31
          #8 !ÿ9 #             #8 !%ÿ&##ÿ' 89!
           ()*#ÿ!8               313+5ÿ"ÿ,555+4-.
              7*/ #               146
          012ÿ ÿ#!8            655
    3!ÿÿ!8 ÿÿ!ÿ  #!8   3624%ÿ4ÿ2"!/ #ÿ4535
          & ÿ"9ÿ9!             455ÿ
 5 !#86ÿ#ÿ7!!11"88 8#118 ) 8!8!99789 $ :98943223;24+7
 <=>?ÿABCDÿEB?ÿFB?GÿDH>GDHÿIJÿKLÿMINDOPDQÿLRKSTÿBGÿKSUVVW
 )!ÿ8ÿ689/9ÿ* #ÿ! ÿ#!86ÿÿX!!#8/*!81 #X98ÿ&8"Yÿ8!89ÿ!#ÿÿ9ÿZÿ*8ÿ!8ÿ8!%ÿ*ÿ# ÿ!ÿ! ÿ#ÿÿ[
 ÿ'#86"ÿ'98"




 !!11"88 8#1881789 $                                                                                              212
Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 21 of 31




           EXHIBIT D
Creative Commons Legal Code                                                              https://creativecommons.org/licenses/by-sa/3.0/legalcode
                              Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 22 of 31



                                Creative Commons Legal Code
                                Attribution-ShareAlike 3.0 Unported




                CREATIVE COMMONS CORPORATION IS NOT A LAW FIRM AND DOES NOT PROVIDE LEGAL
                SERVICES. DISTRIBUTION OF THIS LICENSE DOES NOT CREATE AN ATTORNEY-CLIENT
                RELATIONSHIP. CREATIVE COMMONS PROVIDES THIS INFORMATION ON AN "AS-IS" BASIS.
                CREATIVE COMMONS MAKES NO WARRANTIES REGARDING THE INFORMATION PROVIDED,
                AND DISCLAIMS LIABILITY FOR DAMAGES RESULTING FROM ITS USE.


               License
               THE WORK (AS DEFINED BELOW) IS PROVIDED UNDER THE TERMS OF THIS CREATIVE
               COMMONS PUBLIC LICENSE ("CCPL" OR "LICENSE"). THE WORK IS PROTECTED BY COPYRIGHT
               AND/OR OTHER APPLICABLE LAW. ANY USE OF THE WORK OTHER THAN AS AUTHORIZED
               UNDER THIS LICENSE OR COPYRIGHT LAW IS PROHIBITED.

               BY EXERCISING ANY RIGHTS TO THE WORK PROVIDED HERE, YOU ACCEPT AND AGREE TO BE
               BOUND BY THE TERMS OF THIS LICENSE. TO THE EXTENT THIS LICENSE MAY BE CONSIDERED
               TO BE A CONTRACT, THE LICENSOR GRANTS YOU THE RIGHTS CONTAINED HERE IN
               CONSIDERATION OF YOUR ACCEPTANCE OF SUCH TERMS AND CONDITIONS.

               1. Definitions

                   a. "Adaptation" means a work based upon the Work, or upon the Work and other pre-existing works,
                       such as a translation, adaptation, derivative work, arrangement of music or other alterations of a
                       literary or artistic work, or phonogram or performance and includes cinematographic adaptations or
                       any other form in which the Work may be recast, transformed, or adapted including in any form
                       recognizably derived from the original, except that a work that constitutes a Collection will not be
                       considered an Adaptation for the purpose of this License. For the avoidance of doubt, where the
                       Work is a musical work, performance or phonogram, the synchronization of the Work in timed-
                       relation with a moving image ("synching") will be considered an Adaptation for the purpose of this
                       License.
                   b. "Collection" means a collection of literary or artistic works, such as encyclopedias and
                       anthologies, or performances, phonograms or broadcasts, or other works or subject matter other
                       than works listed in Section 1(f) below, which, by reason of the selection and arrangement of their
                       contents, constitute intellectual creations, in which the Work is included in its entirety in unmodified
                       form along with one or more other contributions, each constituting separate and independent works
                       in themselves, which together are assembled into a collective whole. A work that constitutes a
                       Collection will not be considered an Adaptation (as defined below) for the purposes of this License.
                   c. "Creative Commons Compatible License" means a license that is listed at
                       https://creativecommons.org/compatiblelicenses that has been approved by Creative Commons as
                       being essentially equivalent to this License, including, at a minimum, because that license: (i)
                       contains terms that have the same purpose, meaning and effect as the License Elements of this
                       License; and, (ii) explicitly permits the relicensing of adaptations of works made available under
                       that license under this License or a Creative Commons jurisdiction license with the same License
                       Elements as this License.
                   d. "Distribute" means to make available to the public the original and copies of the Work or
                       Adaptation, as appropriate, through sale or other transfer of ownership.
                   e. "License Elements" means the following high-level license attributes as selected by Licensor and
                       indicated in the title of this License: Attribution, ShareAlike.
                    f. "Licensor" means the individual, individuals, entity or entities that offer(s) the Work under the


1 of 5                                                                                                                       1/16/2018, 6:40 PM
Creative Commons Legal Code                                                             https://creativecommons.org/licenses/by-sa/3.0/legalcode
                              Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 23 of 31
                       terms of this License.
                   g. "Original Author" means, in the case of a literary or artistic work, the individual, individuals, entity
                       or entities who created the Work or if no individual or entity can be identified, the publisher; and in
                       addition (i) in the case of a performance the actors, singers, musicians, dancers, and other persons
                       who act, sing, deliver, declaim, play in, interpret or otherwise perform literary or artistic works or
                       expressions of folklore; (ii) in the case of a phonogram the producer being the person or legal
                       entity who first fixes the sounds of a performance or other sounds; and, (iii) in the case of
                       broadcasts, the organization that transmits the broadcast.
                   h. "Work" means the literary and/or artistic work offered under the terms of this License including
                       without limitation any production in the literary, scientific and artistic domain, whatever may be the
                       mode or form of its expression including digital form, such as a book, pamphlet and other writing; a
                       lecture, address, sermon or other work of the same nature; a dramatic or dramatico-musical work;
                       a choreographic work or entertainment in dumb show; a musical composition with or without
                       words; a cinematographic work to which are assimilated works expressed by a process analogous
                       to cinematography; a work of drawing, painting, architecture, sculpture, engraving or lithography; a
                       photographic work to which are assimilated works expressed by a process analogous to
                       photography; a work of applied art; an illustration, map, plan, sketch or three-dimensional work
                       relative to geography, topography, architecture or science; a performance; a broadcast; a
                       phonogram; a compilation of data to the extent it is protected as a copyrightable work; or a work
                       performed by a variety or circus performer to the extent it is not otherwise considered a literary or
                       artistic work.
                    i. "You" means an individual or entity exercising rights under this License who has not previously
                       violated the terms of this License with respect to the Work, or who has received express
                       permission from the Licensor to exercise rights under this License despite a previous violation.
                    j. "Publicly Perform" means to perform public recitations of the Work and to communicate to the
                       public those public recitations, by any means or process, including by wire or wireless means or
                       public digital performances; to make available to the public Works in such a way that members of
                       the public may access these Works from a place and at a place individually chosen by them; to
                       perform the Work to the public by any means or process and the communication to the public of
                       the performances of the Work, including by public digital performance; to broadcast and
                       rebroadcast the Work by any means including signs, sounds or images.
                   k. "Reproduce" means to make copies of the Work by any means including without limitation by
                       sound or visual recordings and the right of fixation and reproducing fixations of the Work, including
                       storage of a protected performance or phonogram in digital form or other electronic medium.

               2. Fair Dealing Rights. Nothing in this License is intended to reduce, limit, or restrict any uses free from
               copyright or rights arising from limitations or exceptions that are provided for in connection with the
               copyright protection under copyright law or other applicable laws.

               3. License Grant. Subject to the terms and conditions of this License, Licensor hereby grants You a
               worldwide, royalty-free, non-exclusive, perpetual (for the duration of the applicable copyright) license to
               exercise the rights in the Work as stated below:

                   a. to Reproduce the Work, to incorporate the Work into one or more Collections, and to Reproduce
                      the Work as incorporated in the Collections;
                   b. to create and Reproduce Adaptations provided that any such Adaptation, including any translation
                      in any medium, takes reasonable steps to clearly label, demarcate or otherwise identify that
                      changes were made to the original Work. For example, a translation could be marked "The original
                      work was translated from English to Spanish," or a modification could indicate "The original work
                      has been modified.";
                   c. to Distribute and Publicly Perform the Work including as incorporated in Collections; and,
                   d. to Distribute and Publicly Perform Adaptations.

                   e. For the avoidance of doubt:

                           i. Non-waivable Compulsory License Schemes. In those jurisdictions in which the right to
                              collect royalties through any statutory or compulsory licensing scheme cannot be waived,
                              the Licensor reserves the exclusive right to collect such royalties for any exercise by You of
                              the rights granted under this License;
                          ii. Waivable Compulsory License Schemes. In those jurisdictions in which the right to collect



2 of 5                                                                                                                       1/16/2018, 6:40 PM
Creative Commons Legal Code                                                               https://creativecommons.org/licenses/by-sa/3.0/legalcode
                              Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 24 of 31
                               royalties through any statutory or compulsory licensing scheme can be waived, the Licensor
                               waives the exclusive right to collect such royalties for any exercise by You of the rights
                               granted under this License; and,
                          iii. Voluntary License Schemes. The Licensor waives the right to collect royalties, whether
                               individually or, in the event that the Licensor is a member of a collecting society that
                               administers voluntary licensing schemes, via that society, from any exercise by You of the
                               rights granted under this License.

               The above rights may be exercised in all media and formats whether now known or hereafter devised.
               The above rights include the right to make such modifications as are technically necessary to exercise the
               rights in other media and formats. Subject to Section 8(f), all rights not expressly granted by Licensor are
               hereby reserved.

               4. Restrictions. The license granted in Section 3 above is expressly made subject to and limited by the
               following restrictions:

                   a. You may Distribute or Publicly Perform the Work only under the terms of this License. You must
                      include a copy of, or the Uniform Resource Identifier (URI) for, this License with every copy of the
                      Work You Distribute or Publicly Perform. You may not offer or impose any terms on the Work that
                      restrict the terms of this License or the ability of the recipient of the Work to exercise the rights
                      granted to that recipient under the terms of the License. You may not sublicense the Work. You
                      must keep intact all notices that refer to this License and to the disclaimer of warranties with every
                      copy of the Work You Distribute or Publicly Perform. When You Distribute or Publicly Perform the
                      Work, You may not impose any effective technological measures on the Work that restrict the
                      ability of a recipient of the Work from You to exercise the rights granted to that recipient under the
                      terms of the License. This Section 4(a) applies to the Work as incorporated in a Collection, but this
                      does not require the Collection apart from the Work itself to be made subject to the terms of this
                      License. If You create a Collection, upon notice from any Licensor You must, to the extent
                      practicable, remove from the Collection any credit as required by Section 4(c), as requested. If You
                      create an Adaptation, upon notice from any Licensor You must, to the extent practicable, remove
                      from the Adaptation any credit as required by Section 4(c), as requested.
                   b. You may Distribute or Publicly Perform an Adaptation only under the terms of: (i) this License; (ii) a
                      later version of this License with the same License Elements as this License; (iii) a Creative
                      Commons jurisdiction license (either this or a later license version) that contains the same License
                      Elements as this License (e.g., Attribution-ShareAlike 3.0 US)); (iv) a Creative Commons
                      Compatible License. If you license the Adaptation under one of the licenses mentioned in (iv), you
                      must comply with the terms of that license. If you license the Adaptation under the terms of any of
                      the licenses mentioned in (i), (ii) or (iii) (the "Applicable License"), you must comply with the terms
                      of the Applicable License generally and the following provisions: (I) You must include a copy of, or
                      the URI for, the Applicable License with every copy of each Adaptation You Distribute or Publicly
                      Perform; (II) You may not offer or impose any terms on the Adaptation that restrict the terms of the
                      Applicable License or the ability of the recipient of the Adaptation to exercise the rights granted to
                      that recipient under the terms of the Applicable License; (III) You must keep intact all notices that
                      refer to the Applicable License and to the disclaimer of warranties with every copy of the Work as
                      included in the Adaptation You Distribute or Publicly Perform; (IV) when You Distribute or Publicly
                      Perform the Adaptation, You may not impose any effective technological measures on the
                      Adaptation that restrict the ability of a recipient of the Adaptation from You to exercise the rights
                      granted to that recipient under the terms of the Applicable License. This Section 4(b) applies to the
                      Adaptation as incorporated in a Collection, but this does not require the Collection apart from the
                      Adaptation itself to be made subject to the terms of the Applicable License.
                   c. If You Distribute, or Publicly Perform the Work or any Adaptations or Collections, You must, unless
                      a request has been made pursuant to Section 4(a), keep intact all copyright notices for the Work
                      and provide, reasonable to the medium or means You are utilizing: (i) the name of the Original
                      Author (or pseudonym, if applicable) if supplied, and/or if the Original Author and/or Licensor
                      designate another party or parties (e.g., a sponsor institute, publishing entity, journal) for attribution
                      ("Attribution Parties") in Licensor's copyright notice, terms of service or by other reasonable
                      means, the name of such party or parties; (ii) the title of the Work if supplied; (iii) to the extent
                      reasonably practicable, the URI, if any, that Licensor specifies to be associated with the Work,
                      unless such URI does not refer to the copyright notice or licensing information for the Work; and
                      (iv) , consistent with Ssection 3(b), in the case of an Adaptation, a credit identifying the use of the



3 of 5                                                                                                                        1/16/2018, 6:40 PM
Creative Commons Legal Code                                                              https://creativecommons.org/licenses/by-sa/3.0/legalcode
                              Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 25 of 31
                      Work in the Adaptation (e.g., "French translation of the Work by Original Author," or "Screenplay
                      based on original Work by Original Author"). The credit required by this Section 4(c) may be
                      implemented in any reasonable manner; provided, however, that in the case of a Adaptation or
                      Collection, at a minimum such credit will appear, if a credit for all contributing authors of the
                      Adaptation or Collection appears, then as part of these credits and in a manner at least as
                      prominent as the credits for the other contributing authors. For the avoidance of doubt, You may
                      only use the credit required by this Section for the purpose of attribution in the manner set out
                      above and, by exercising Your rights under this License, You may not implicitly or explicitly assert
                      or imply any connection with, sponsorship or endorsement by the Original Author, Licensor and/or
                      Attribution Parties, as appropriate, of You or Your use of the Work, without the separate, express
                      prior written permission of the Original Author, Licensor and/or Attribution Parties.
                   d. Except as otherwise agreed in writing by the Licensor or as may be otherwise permitted by
                      applicable law, if You Reproduce, Distribute or Publicly Perform the Work either by itself or as part
                      of any Adaptations or Collections, You must not distort, mutilate, modify or take other derogatory
                      action in relation to the Work which would be prejudicial to the Original Author's honor or
                      reputation. Licensor agrees that in those jurisdictions (e.g. Japan), in which any exercise of the
                      right granted in Section 3(b) of this License (the right to make Adaptations) would be deemed to be
                      a distortion, mutilation, modification or other derogatory action prejudicial to the Original Author's
                      honor and reputation, the Licensor will waive or not assert, as appropriate, this Section, to the
                      fullest extent permitted by the applicable national law, to enable You to reasonably exercise Your
                      right under Section 3(b) of this License (right to make Adaptations) but not otherwise.

               5. Representations, Warranties and Disclaimer

               UNLESS OTHERWISE MUTUALLY AGREED TO BY THE PARTIES IN WRITING, LICENSOR OFFERS
               THE WORK AS-IS AND MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND
               CONCERNING THE WORK, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING,
               WITHOUT LIMITATION, WARRANTIES OF TITLE, MERCHANTIBILITY, FITNESS FOR A PARTICULAR
               PURPOSE, NONINFRINGEMENT, OR THE ABSENCE OF LATENT OR OTHER DEFECTS,
               ACCURACY, OR THE PRESENCE OF ABSENCE OF ERRORS, WHETHER OR NOT DISCOVERABLE.
               SOME JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF IMPLIED WARRANTIES, SO SUCH
               EXCLUSION MAY NOT APPLY TO YOU.

               6. Limitation on Liability. EXCEPT TO THE EXTENT REQUIRED BY APPLICABLE LAW, IN NO
               EVENT WILL LICENSOR BE LIABLE TO YOU ON ANY LEGAL THEORY FOR ANY SPECIAL,
               INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES ARISING OUT OF THIS
               LICENSE OR THE USE OF THE WORK, EVEN IF LICENSOR HAS BEEN ADVISED OF THE
               POSSIBILITY OF SUCH DAMAGES.

               7. Termination

                   a. This License and the rights granted hereunder will terminate automatically upon any breach by You
                      of the terms of this License. Individuals or entities who have received Adaptations or Collections
                      from You under this License, however, will not have their licenses terminated provided such
                      individuals or entities remain in full compliance with those licenses. Sections 1, 2, 5, 6, 7, and 8 will
                      survive any termination of this License.
                   b. Subject to the above terms and conditions, the license granted here is perpetual (for the duration of
                      the applicable copyright in the Work). Notwithstanding the above, Licensor reserves the right to
                      release the Work under different license terms or to stop distributing the Work at any time;
                      provided, however that any such election will not serve to withdraw this License (or any other
                      license that has been, or is required to be, granted under the terms of this License), and this
                      License will continue in full force and effect unless terminated as stated above.

               8. Miscellaneous

                   a. Each time You Distribute or Publicly Perform the Work or a Collection, the Licensor offers to the
                      recipient a license to the Work on the same terms and conditions as the license granted to You
                      under this License.
                   b. Each time You Distribute or Publicly Perform an Adaptation, Licensor offers to the recipient a
                      license to the original Work on the same terms and conditions as the license granted to You under
                      this License.


4 of 5                                                                                                                       1/16/2018, 6:40 PM
Creative Commons Legal Code                                                              https://creativecommons.org/licenses/by-sa/3.0/legalcode
                              Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 26 of 31
                   c. If any provision of this License is invalid or unenforceable under applicable law, it shall not affect
                       the validity or enforceability of the remainder of the terms of this License, and without further action
                       by the parties to this agreement, such provision shall be reformed to the minimum extent
                       necessary to make such provision valid and enforceable.
                   d. No term or provision of this License shall be deemed waived and no breach consented to unless
                       such waiver or consent shall be in writing and signed by the party to be charged with such waiver
                       or consent.
                   e. This License constitutes the entire agreement between the parties with respect to the Work
                       licensed here. There are no understandings, agreements or representations with respect to the
                       Work not specified here. Licensor shall not be bound by any additional provisions that may appear
                       in any communication from You. This License may not be modified without the mutual written
                       agreement of the Licensor and You.
                    f. The rights granted under, and the subject matter referenced, in this License were drafted utilizing
                       the terminology of the Berne Convention for the Protection of Literary and Artistic Works (as
                       amended on September 28, 1979), the Rome Convention of 1961, the WIPO Copyright Treaty of
                       1996, the WIPO Performances and Phonograms Treaty of 1996 and the Universal Copyright
                       Convention (as revised on July 24, 1971). These rights and subject matter take effect in the
                       relevant jurisdiction in which the License terms are sought to be enforced according to the
                       corresponding provisions of the implementation of those treaty provisions in the applicable national
                       law. If the standard suite of rights granted under applicable copyright law includes additional rights
                       not granted under this License, such additional rights are deemed to be included in the License;
                       this License is not intended to restrict the license of any rights under applicable law.


                Creative Commons Notice
                Creative Commons is not a party to this License, and makes no warranty whatsoever in connection
                with the Work. Creative Commons will not be liable to You or any party on any legal theory for any
                damages whatsoever, including without limitation any general, special, incidental or consequential
                damages arising in connection to this license. Notwithstanding the foregoing two (2) sentences, if
                Creative Commons has expressly identified itself as the Licensor hereunder, it shall have all rights and
                obligations of Licensor.

                Except for the limited purpose of indicating to the public that the Work is licensed under the CCPL,
                Creative Commons does not authorize the use by either party of the trademark "Creative Commons"
                or any related trademark or logo of Creative Commons without the prior written consent of Creative
                Commons. Any permitted use will be in compliance with Creative Commons' then-current trademark
                usage guidelines, as may be published on its website or otherwise made available upon request from
                time to time. For the avoidance of doubt, this trademark restriction does not form part of the License.

                Creative Commons may be contacted at https://creativecommons.org/.




5 of 5                                                                                                                       1/16/2018, 6:40 PM
Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 27 of 31




           EXHIBIT E
Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 28 of 31
Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 29 of 31
Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 30 of 31
Case 1:20-cv-04121 Document 1 Filed 05/29/20 Page 31 of 31
